PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/264,834
Filing Date: 1 Feb 2019
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Cameron W. Beddard
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Engle, US20150255834A1 (in IDS).

Regarding claim 1, Engle teaches a battery cell (battery cell (100))[0029][fig. 1] comprising: 
	an electrode (electrodes)[0043]; 
	a housing (battery cell wall (122))[0043]; 
	a cell interior which is located inside the housing (inside of cell wall (122))[fig. 1]; 
	a temperature sensor mounted entirely outside of the housing on an exterior wall of the housing (data receiving structure (428) for processing temperature data mounted on an exterior side (404) of the cell wall (402))[0059][fig. 4] ; and 
	a thermally conductive part that is arranged separately from the electrode (sensing platform (410) for conducting heat arranged separate from cells (1204))[fig. 4][fig. 12], is entirely arranged in the housing of the battery cell (arranged entirely inside cell wall (402))[fig. 4], is arranged on an inner wall of the housing directly across from the temperature sensor (arranged on an inner wall (406) of the cell wall (402) directly across from the data receiving structure (428))[fig. 4], and is thermally connected to the temperature sensor (transmits thermal data through inductive coils (426) to the data receiving structure (428))[0060][fig. 4]; wherein the thermally conductive part is in direct thermal contact with the cell interior (sensing platform is receiving thermal energy directly from the interior of the cell wall)[0011]; and wherein the thermally conductive part is formed from an electrically insulating material (the sensing platform can be made of electrically non-conductive materials)[0034].

Regarding claim 6, Engle teaches the battery cell as claimed in claim 1, wherein the thermally conductive part is arranged in the cell interior (arranged entirely inside cell wall (402))[fig. 4].

Regarding claim 7, Engle teaches the battery cell as claimed in claim 1, wherein the thermally conductive part comprises a thermally conductive material (transmits thermal data through inductive coils (426) to the data receiving structure (428))[0060][fig. 4].

Regarding claim 19, Engle teaches at least one high-voltage battery including (battery pack for use in an electric vehicle)[0037]: 
at least one battery cell (battery cell (100))[0029][fig. 1]including: 
an electrode (electrodes)[0043]; 
	a housing (battery cell wall (122))[0043]; 
	a cell interior which is located inside the housing (inside of cell wall (122))[fig. 1]; 
	a temperature sensor mounted entirely outside of the housing on an exterior wall of the housing (data receiving structure (428) for processing temperature data mounted on an exterior side (404) of the cell wall (402))[0059][fig. 4] ; and 
	a thermally conductive part that is arranged separately from the electrode (sensing platform (410) for conducting heat arranged separate from cells (1204))[fig. 4][fig. 12], is entirely arranged in the housing of the battery cell (arranged entirely inside cell wall (402))[fig. 4], is arranged on an inner wall of the housing directly across from the temperature sensor (arranged on an inner wall (406) of the cell wall (402) directly across from the data receiving structure (428))[fig. 4], and is thermally connected to the temperature sensor (transmits thermal data through inductive coils (426) to the data receiving structure (428))[fig. 4]; wherein the thermally conductive part is in direct thermal contact with the cell interior (sensing platform is receiving thermal energy directly from the interior of the cell wall)[0011]; and wherein the thermally conductive part is formed from an electrically insulating material (the sensing platform can be made of non-conductive materials)[0034].

Regarding claim 20, Engle teaches an electric vehicle or hybrid vehicle comprising (used in a hybrid or electric vehicle)[0037]: 
at least one high-voltage battery including (battery pack for use in an electric vehicle)[0037]: at least one battery cell (battery cell (100))[0029][fig. 1] including: 
an electrode (electrodes)[0043]; 
	a housing (battery cell wall (122))[0043]; 
	a cell interior which is located inside the housing (inside of cell wall (122))[fig. 1]; 
	a temperature sensor mounted entirely outside of the housing on an exterior wall of the housing (data receiving structure (428) for processing temperature data mounted on an exterior side (404) of the cell wall (402))[0059][fig. 4] ; and 
	a thermally conductive part that is arranged separately from the electrode (sensing platform (410) for conducting heat arranged separate from cells (1204))[fig. 4][fig. 12], is entirely arranged in the housing of the battery cell (arranged entirely inside cell wall (402))[fig. 4], is arranged on an inner wall of the housing directly across from the temperature sensor (arranged on an inner wall (406) of the cell wall (402) directly across from the data receiving structure (428))[fig. 4], and is thermally connected to the temperature sensor (transmits thermal data through inductive coils (426) to the data receiving structure (428))[fig. 4]; wherein the thermally conductive part is in direct thermal contact with the cell interior (sensing platform is receiving thermal energy directly from the interior of the cell wall)[0011]; and wherein the thermally conductive part is formed from an electrically insulating material (the sensing platform can be made of non-conductive materials)[0034].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Engle, US20150255834A1 (in IDS).

Regarding claim 4, Engle teaches the battery cell as claimed in claim 1. 
Engle does not teach wherein the thermally conductive part is in direct thermal contact with the temperature sensor (transmits thermal data through inductive coils (426) to the data receiving structure (428))[0060][fig. 4].
However, the configuration wherein a thermally conductive part transmits data to a temperature sensor by way of direct thermal contact is a well-known configuration and would have been obvious to one of ordinary skill in the art as an obvious design choice. 

(2) Response to Argument
The appellant’s arguments submitted with the Appeal Brief filed on 05/26/2022 start on page 3 of the Appeal Brief within section IV.
The appellant submits that Engle does not expressly or inherently disclose “a temperature sensor mounted entirely outside of the housing of an exterior wall of the housing.” The previous rejection filed 12/21/2021 cites this limitation as being taught by “data receiving structure (428) for processing temperature data mounted on an exterior side (404) of the cell wall (402)” The appellant acknowledges that the data receiving structure (428) is located outside of the housing, but submits that the data receiving structure is a communication device that communicates with sensing elements (416) and is not a temperature sensor. 
The examiner respectfully disagrees as the applications specification does not supply further limit the definition of the term sensor to exclude the data receiving structure by broadest reasonable interpretation from being a sensor. The specification does not give explicit detail of the structure of the sensor, but requires that the sensor detects the temperature by way of its connection to the thermally conductive part [0010], and further comprises a signal line (15) for transmitting data [0038]. The data receiving structure (428) similarly detects temperature by its connection to thermally conductive sensing elements (416)[0058][0059] wherein the data is then transmitted through signal conducting wires to an external device [0059]. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723

/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.